Citation Nr: 1023077	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post acromioplasty, right (dominant) shoulder, from 
September 15, 1997.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left shoulder injury with mild 
degenerative changes in the left acromioclavicular joint and 
labrum, and tendinopathy of the supraspinatus tendon, from 
September 15, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977, 
and from January 1991 to March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In September 1999, the RO, inter alia, increased 
the assigned rating for the Veteran's previously service-
connected status post acromioplasty, right shoulder, to 20 
percent, effective September 15, 1997.  In January 2000, the 
RO, inter alia, granted service connection and assigned an 
initial 10 percent rating for left shoulder disability (then 
characterized as left shoulder pain with mild degenerative 
changes in the acromioclavicular joint and labrum and with 
tendinopathy of the supraspinatus tendon), effective 
September 15, 1997.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
left shoulder disability, the Board has characterized that 
matter in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

The Veteran filed a notice of disagreement (NOD) with each 
assigned rating (as well as with the denial of special 
monthly compensation) in April 2000.  After the Veteran 
notified the RO of an address change later in 2000, the 
Veteran's claims file was transferred to the RO in Los 
Angeles, California, which now has jurisdiction over the 
appeal.  In February 2003, the Los Angeles RO issued a 
statement of the case (SOC)-reflecting a slight change in 
characterization of the left shoulder disability, as 
reflected on the title page-and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) addressing only the claims for higher 
rating for shoulder disabilities in April 2003.

In August 2005, the Veteran presented testimony during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

In December 2005, the Board remanded the claims on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action.  After accomplishing 
some of the requested development, the AMC denied higher 
ratings (as reflected in a December 2007 supplemental SOC 
(SSOC)) and returned the matters to the Board for further 
appellate consideration.  

In May 2008, the Board again remanded the Veteran's claims to 
the RO, via the AMC, in Washington, DC, for further action, 
to include additional development of the evidence.  After 
completing the requested development, the AMC continued to 
deny the claims for higher ratings (as reflected in a 
March 2010 supplemental SOC (SSOC)) and returned the matters 
on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the September 15, 1997 date of the claim for 
increase, the Veteran's service-connected right shoulder 
disability has been manifested by limitation of motion of the 
right arm to shoulder level with pain.

3.  Since the September 15, 1997 effective date of the grant 
of service connection, the Veteran's left shoulder disability 
has been manifested by a range of motion of the left arm 
above shoulder level, with pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right shoulder disability, from September 15, 1997, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5201 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for left shoulder disability, from September 15, 
1997, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In February 2005, February 2007, October 2007, and July 2008 
post-rating letters, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claims for higher rating, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA; the July 
2008 letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, and the potentially applicable rating 
criteria for evaluating the Veteran's shoulder disabilities, 
consistent with Dingess/Hartman.  

After issuance of the February 2005, February 2007, 
October 2007, and July 2008 letters, and opportunity for the 
Veteran to respond, the March 2010 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of 
November 1998, November 1999, November 2003, January 2007, 
and December 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2005 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the 
claims for higher ratings for right and left shoulder 
disabilities is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Background

Pertinent to the current claims, in March 1998, an X-ray 
taken at a VA facility revealed a soft tissue calcification 
inferior to the right distal clavicle.  Magnetic resonance 
imaging (MRI) performed in April 1998 revealed full thickness 
high signal within the rotator cuff consistent with injury of 
uncertain acuity and post-operative artifact noted along the 
superior aspect of the right distal clavicle as well as a 
suggestion of prior acromioplasty.  An April 1998 VA hospital 
discharge summary contains the observation that the Veteran 
had full range of motion in both shoulders with no 
hyperextension and minimal tenderness.  The Veteran reported 
pain in both shoulders.

On VA examination of the right shoulder in November 1998, the 
Veteran complained of chronic, unrelenting pain rated as 3 on 
a 0 (low) to 10 (high) pain scale.  He said that his pain 
increased to an 8 several times a year and could last for 
several months at a time.  The examiner noted that the whole 
right shoulder area was tender.  Painless range of motion of 
the right shoulder was recorded as to 90 degrees on flexion, 
to 90 degrees on abduction, to 60 degrees on extension, to 30 
degrees on external rotation, and to 60 degrees on internal 
rotation.

An August 1999 X-ray of the left shoulder performed at a VA 
facility yielded unremarkable results.  An August 1999 MRI of 
the left shoulder revealed findings consistent with 
tendonopathy with no evidence of a rotator cuff tear, and 
mild degenerative changes in the acromioclavicular joint and 
labrum.

On VA examination of the left shoulder in November 1999, the 
Veteran said that he had left shoulder discomfort rated as a 
2 or 3.  He indicated that his right shoulder was his major 
problem.  The examiner observed that there was no  tenderness 
to palpation of the left shoulder, and that there was full 
range of motion, recorded as to 180 degrees on flexion and 
abduction, to 80 degrees on extension, to 90 degrees of 
external rotation, and to 90 degrees on internal rotation.

During a February 2001 VA follow-up visit, the Veteran 
complained of pain in his right shoulder that he rated as a 
5.  He indicated that his left shoulder only hurt when he was 
using it.  He said that physical therapy had not helped 
alleviate his pain.  Recorded range of motion of the right 
shoulder was to 90 degrees on abduction, to 110 degrees on 
flexion; and, for the left shoulder, to 40 degrees on 
abduction, and to 90 degrees on flexion.

In December 2002, a VA doctor noted that the Veteran's left 
shoulder had no obvious swelling or erythema.  There was no 
tenderness on palpation, but there was tenderness on shoulder 
abduction.  The examiner also noted that there was full range 
of motion of the left shoulder with pain on Hawkins maneuver.

In January 2003, the Veteran told a VA examiner that he 
experienced left shoulder pain which he rated as a 2.  The 
examiner recorded left shoulder flexion to 150 degrees and 
abduction to 100 degrees with minimal pain elicited by deep 
palpation of the bicipital tendon groove.

During a March 2003 VA follow-up visit, it was noted that the 
Veteran had two steroid injections in the previous five 
months with little benefit.  Bilateral shoulder ranges of 
motion consisted of abduction to 110 degrees and forward 
flexion to 160 degrees.  In May 2003, a VA doctor observed 
that the bilateral shoulder ranges of motion lacked 20 
degrees from full abduction and forward flexion.

In August 2003, the Veteran underwent an open subacromial 
decompression with biceps tenodesis of the right shoulder.

An October 2003 follow-up note contains the observation that 
the Veteran's right shoulder forward flexion was to 90 
degrees, and abduction was to 80 degrees.  During an 
occupational therapy consult performed in October 2003, the 
Veteran said that his pain prevented him from getting a good 
night's sleep.  Range of motion of the left shoulder 
consisted of flexion to 120 degrees and abduction to 140 
degrees.  Range of motion of the right shoulder consisted of 
flexion to 90 degrees, abduction to 90 degrees, internal 
rotation to 25 degrees, and external rotation to 50 degrees.  
The Veteran reported pain.

In November 2003, a VA doctor observed that the Veteran's 
right shoulder active elevation was to 95 degrees.  Left 
shoulder active elevation was to 180 degrees.  External 
rotation was to 30 degrees bilaterally.  An MRI of the left 
shoulder revealed mild degenerative changes of the 
acromioclavicular joint with no definite evidence of a 
rotator cuff tendon tear.

On VA fee-basis examination in November 2003, the Veteran 
complained of stiffness, pain, and decreased range of motion 
of both of his shoulders.  He related that his symptoms were 
constant and intensified during flare-ups.  He said that he 
had lost time from work due to his shoulder disabilities.  It 
was noted that the Veteran was right-hand dominant.  

Range of motion of the left shoulder consisted of flexion to 
150 degrees, abduction to 140 degrees, external rotation to 
80 degrees, and internal rotation to 80 degrees.  Pain 
reduced the ranges of motion of the left shoulder to flexion 
of 130 degrees, abduction to 120 degrees, external rotation 
to 60 degrees, and internal rotation to 60 degrees.

Range of motion of the right shoulder was record as flexion 
to 90 degrees, abduction to 80 degrees, external rotation to 
60 degrees, and internal rotation to 60 degrees.  The 
examiner noted that pain reduced the ranges of motion of the 
right shoulder to flexion to 80 degrees, abduction to 60 
degrees, external rotation to 40 degrees, and internal 
rotation to 40 degrees.

In January 2004, a VA doctor observed that the Veteran had 
abduction of 90 degrees on the right and 140 degrees on the 
left.

An MRI of the right shoulder taken in April 2004 revealed 
post-surgical changes with distal right clavicle osteotomy.  
There was no evidence of a tear at the rotator cuff.  Range 
of motion of the right shoulder abduction was recorded as to 
90 degrees with flexion to 150 degrees.  Left shoulder 
abduction was to 130 degrees with flexion to 180 degrees.  
Internal and external rotation of both the left and right 
shoulder was limited.

During the Veteran's August 2005 Board hearing, he testified 
that he experienced a great deal of pain.  He indicated that 
his pain interrupted his sleep, and that he did not pursue 
current treatment for either shoulder because he did not get 
along with doctors.  He also testified that he did not self-
medicate, and that he was currently unemployed.

In January 2006, a VA physician noted that there was active 
range of motion of the left shoulder to 45 degrees on flexion 
and extension.

A July 2006 VA follow-up record reflects Veteran's complains 
of pain that he  rated as from a 3 to an 8.  It was noted 
that the Veteran's right shoulder could be raised laterally 
to 80 degrees.

In August 2006, range of motion testing of the right shoulder 
was recorded as to 90 degrees on abduction and to 90 degrees 
on flexion; and, as regards the left shoulder, to 110 degrees 
on abduction and to 130 degrees on flexion.

A September 2006 VA treatment record includes notation that 
there was full, passive range of motion of the left shoulder.  
Active abduction was recorded as to 90 degrees.

On VA examination in January 2007, the Veteran rated his 
right shoulder pain as a 4 in intensity, and described his 
left shoulder pain as a mild discomfort.  The examiner 
indicated that there had been no incapacitating episodes or 
flare-ups in the previous 12 months.  Recorded range of 
motion of the right shoulder was abduction was to 100 
degrees, flexion was to 130 degrees, external rotation to 45 
degrees, and in internal rotation was to 90 degrees.  For the 
left shoulder, abduction was to 120 degrees, flexion was to 
140 degrees, and external and internal rotation was to 90 
degrees.  The examiner noted that all range of motion 
findings were limited by pain but not weakness, fatigability, 
incoordination, or flares.  It was also noted that X-rays 
revealed evidence of a previous right shoulder distal 
clavicle excision but no evidence of fracture or subluxation 
of the left shoulder.

A VA treatment record from December 2007 includes a notation 
that the Veteran had a full range of motion of all 
extremities.

On VA examination in December 2009, the Veteran said that his 
shoulders were painful and stiff.  He could not lift heavy 
items, but he denied experiencing any incapacitating 
episodes.  

Right shoulder range of motion was recorded as flexion to 90 
degrees, actively, and to 160 degrees, passively; adduction 
to 70 degrees, actively, and to 170 degrees, passively, and 
internal and external rotation to 60 degrees, actively and 
passively.  

Left shoulder range of motion was recorded as flexion to 110 
degrees, actively, and to 180 degrees passively; abduction to 
90 degrees, actively, and to 130 degrees passively, and 
external and internal rotation to 90 degrees, actively and 
passively.  The examiner noted that all ranges of motion were 
accompanied by pain but were not limited by weakness, 
incoordination, fatigability, or lack of endurance.

The examiner remarked that the Veteran appeared to be overly 
sensitive to examination of his shoulders.  He indicated that 
it was impossible to get a truly accurate assessment of how 
much pain the Veteran really was in secondary to the guarding 
and exaggerated pain response.  It was also noted that X-rays 
of the right shoulder revealed a distal clavicle resection.  
X-rays of the left shoulder were within normal limits.

The examiner opined that the Veteran's arm motion was limited 
to shoulder level with respect to scapulohumeral 
articulation.  There was no ankylosis.  There was also no 
evidence of nonunion of the humerus.  There was no evidence 
of recurrent dislocation of the humerus.  There was no 
fibrous union, nonunion, or loss of a head.  Further, there 
was no dislocation, nonunion, or malunion of the clavicle of 
scapula.
III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.  The Board also acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).  Each following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The 20 percent rating for the Veteran's service-connected 
right shoulder disability has been assigned under Diagnostic 
Codes 5203-5201, indicating that consideration has been given 
to 5203 (for impairment of the clavicle of scapula) and 5201 
(for limitation of motion of the arm).  As the Veteran is 
right-handed, his right shoulder disability affects his major 
extremity.

The 10 percent rating for the Veteran's service-connected 
left shoulder disability has been assigned under Diagnostic 
Code 5003 (for degenerative arthritis).

Standard ranges of shoulder motion are forward elevation 
(flexion) and abduction from 0 to 180 degrees, each (with 
shoulder level at 90 degrees); and external and internal 
rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code 5201, when the major extremity is 
involved, a minimum rating of 20 percent is assigned for arm 
motion limited to shoulder level; a 30 percent rating is 
assigned for arm motion limited to midway between the side 
and the shoulder; and a maximum 40 percent rating is 
assignable for major shoulder motion limited to 25 degrees or 
less from the side.  When the minor extremity is involved, a 
minimum rating of 20 percent is assigned for arm motion 
limited to shoulder level; a 20 percent rating is assigned 
for arm motion limited to midway between the side and the 
shoulder; and a maximum 30 percent rating is assignable for 
minor shoulder motion limited to 25 degrees or less from the 
side  See 38 C.F.R. § 4.71a.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, and/or incoordination, to include on 
flare-ups or with repeated use, as those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2009), 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating greater 
than 20 percent for the Veteran's right shoulder disability, 
or for a rating greater than 10 percent for the left shoulder 
disability, have not been met at any point pertinent to 
September 15, 1997 .

The above-cited evidence reflects that the  Veteran's 
service-connected right shoulder disability has been 
manifested by pain and limited motion of the right arm.  
Clearly, the Veteran's right and left shoulder motion has 
been limited by pain.  However, even with pain, on 
examination, the Veteran has been able to raise his right arm 
well above midway between the side and shoulder level on 
abduction and forward flexion and his left arm well above 
shoulder level on abduction and forward flexion.  The Veteran 
has described experiencing occasional flare-ups of pain; this 
appears to refer to momentary spikes in pain, with no 
lingering effects.  Even if the Board was to assume that, on 
occasion, the Veteran may experience additional functional 
loss of the shoulder in addition to that shown objectively in 
connection with flare-ups, there simply is no objective 
showing that during such times, his pain is so disabling as 
to result in right arm motion limited to midway between the 
side and shoulder level, so as to warrant the 30 percent 
rating under Diagnostic Code 5201, or that his pain would 
result in left arm motion limited to shoulder level, so as to 
warrant the 20 percent rating under Diagnostic Code 5201.

The Board notes that on two occasions, it appears that the 
Veteran's left shoulder had a more restricted range of motion 
than that contemplated by his current 10 percent rating.  
Specifically, in February 2001, left shoulder abduction was 
to 40 degrees, and flexion was to 90 degrees, and in 
January 2006, a VA physician noted that the Veteran's left 
shoulder had an active range of motion of 45 degrees of 
flexion and extension.  However, these two range-of-motion 
findings were made nearly five years apart.  They represent 
two isolated spikes within the 13-year period since September 
15, 1997.   The Board points out that range of motions 
findings in the medical records both before and after each of 
those spikes show that the Veteran could raise his left arm 
above shoulder level.  Thus, the February 2001 and January 
2006 treatment records appear to reflect momentary 
aberrations from the average range of motion of the left 
shoulder during the time frame pertinent to the matters on 
appeal,  and do not reflect a sustained period of increased 
impairment that would justify any staged rating under 
Diagnostic Code 5201.

Alternatively, the Board has also considered the 
applicability of diagnostic codes providing for assignment of 
more than a 20 percent rating for right shoulder disability 
and a 10 percent rating for left shoulder disability, but 
finds that no higher rating is assignable.  In this case, 
there simply is no medical evidence of any ankylosis of the 
scapulohumeral articulation, or impairment of the humerus, 
clavicle or scapula.  As such, there is no basis for 
evaluation of the disability under DCs 5200, 5202, or 5203, 
respectively.  See 38 C.F.R. § 4.71a.  Also, neither 
disability under consideration is shown to involve any 
factor(s) that would warrant rating the disability under any 
other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's right shoulder 
disability, pursuant to Hart, or of the Veteran's left 
shoulder disability, pursuant to Fenderson, and that the 
claims for a higher ratings must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for either disability , that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for status post 
acromioplasty, right (dominant) shoulder, from September 15, 
1997, is denied.

An initial rating in excess of 10 percent for residuals of a 
left shoulder injury with mild degenerative changes in the 
left acromioclavicular joint and labrum, and tendinopathy of 
the supraspinatus tendon, from September 15, 1997, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


